DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 03/10/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2016107981461, filed on 08/31/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2018, were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 4-5 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
In regard to claims 1, and 4-5, these claims recite “wherein the spatial coincidence comprises determining a correct combination of projection lines from multiple combinations of the projection lines according to a location signaling line and the preset length threshold so as to determine the location where the decay of the radionuclide takes place”. However, the specification does not state how the determination of the correct combination of projection lines is performed. The examiner recommends clarifying how the correct combination of projection lines is determined.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4-5 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
In regard to claims 1 and 4-5, the claims recite “determine whether a distance from the point to each projection line is lower than or equal to a preset length threshold” (Claim 1) and “determining whether a distance from the point to each projection line is lower than or equal to the length threshold” (Claims 4 and 5). However, the claims to not recite what this length threshold corresponds to in the context of the imaging system (Claim 1), the imaging method (Claim 4) and the device (Claim 5). Although the specification states “a length threshold to be 5 mm for determining validity of a multiple-gamma photon coincidence event” [Page 7, Lines 24-25], this length threshold is not included within the claim language. The examiner recommends updating the claim language to include the length threshold established in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-5, 7, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. US 20100294941 A1 “Chuang” and in further view of Rousso et al. US 20140163368 A1 "Rousso" and Lage et al. US 20160131774 A1 “Lage” and Matthews et al. US 6727502 B1 “Matthews”.
In regard to claim 1, Chuang teaches “An imaging system based on multiple-gamma photon coincidence events, comprising:” [0027, 0029, FIG. 3] “a plurality of detector assemblies each comprising: a detector, configured to detect a single-gamma photon event and measure time; and a collimator, arranged in front of the detector such that the single-gamma photon event generated during decay of a radionuclide in a subject to be imaged and emitted only along a set direction is detected by the detector [0027, FIG. 2]; a time coincidence software module, provided with a time window [0027, Claim 2]; a computer platform; a timing signing line, connecting the detector and the time coincidence software module; and an energy and location signing line, connecting the detector and the computer platform [0008, FIG. 1, 0035, 0027], “wherein the time coincidence software module is configured to determine, with the time window, whether a plurality of single-gamma photon events detected by the detectors constitute a multiple-gamma photon coincidence event, to determine whether the multiple-gamma photon coincidence event has time coincidence, and input a determination result to the computer platform [0035, 0008, 0014], wherein the computer platform is configured to determine validity of the multiple-gamma photon coincidence event and determine a location where the decay of the radionuclide takes place according to non-parallel projection lines along which gamma photons are emitted” [0014, 0031].
In regard to an imaging system based on multiple-gamma photon coincidence events, Chuang discloses “FIG. 1 shows a schematic view of an exemplary embodiment of a dual photons emission computed tomography (DuPECT) system according to the present invention” [0027]. A tomography 111In emits two gamma rays Eγ1, Eγ2 with energy 171 keV and 245 keV, respectively, during the electronic capture (EC) decay, as shown in FIG. 3” [0029] under broadest reasonable interpretation, it is a system can emit multiple gamma rays which each generate a coincidence event and therefore constitutes an imaging system that is based on multiple-gamma photon coincidence events.
In regard to a plurality of detector assemblies, Chuang discloses “DuPECT system 10 of the present invention includes a plurality of modular detectors 11 connected to a coincidence circuit 20” [0027]. In regard to a detector, configured to detect a single-gamma photon event and measure time, Chuang discloses “Modular detector 11 detects photon signal P of isotope 22 and feed back to coincidence circuit 20” [0027]. Since the detector 11 can detect a photon signal and isotopes are capable of undergoing gamma decay, under broadest reasonable interpretation it can detect a single gamma photon event at a specific moment in time. 
In regard to a collimator, arranged in front of the detector such that the single-gamma photon event generated during decay of a radionuclide in a subject to be imaged and emitted only along a set direction is detected by the detector, Chuang discloses “Modular detector 11 includes a collimator to define the trajectory of the incident photon” [0027]. Additionally, in Fig. 2, Chuang discloses that the hole collimator 110 and the slot collimator 120 is attached to the front of the hole detector 11a and the slot detector 11b, respectively. Therefore, under broadest reasonable interpretation the collimator can be arranged in front of the detector such that the single-gamma photon event generated during decay of a radionuclide in a subject to be imaged and emitted only along a set direction is detected by the detector.

In regard to a computer platform, Chuang discloses “the DuPECT system of the present invention computes the geometrical intersection to position the emission source without the necessity to obtain the projection information from all angles to reconstruct the image” [0008]. In order to compute the geometrical intersection to position the emission source, a computer platform has to be present.
In regard to a timing signing line, connecting the detector and the time coincidence software module, Chuang discloses in Fig. 1, a line connecting the modular detector 11 to the coincidence circuit 20. As established previously, the coincidence circuit represents the time coincidence software module. Additionally, since the “slot detector can independently record the time, energy and location of the photon arrivals, and compare the arrival time of two photons” [0035], under broadest 
In regard to an energy and location signaling line, connecting the detector and the computer platform, Chuang discloses “slot detector can independently record the time, energy and location of the photon arrivals, and compare the arrival time of two photons. If the arrival time is within a pre-defined duration, such as, 12 ns, the two photons are said to be detected synchronously” [0035]. Therefore, the energy and location of the photon arrival can be determined by the detector. Since the “DuPECT system 10 of the present invention includes a plurality of modular detectors 11” [0027] and the “DuPECT system of the present invention computes the geometrical intersection to position the emission source without the necessity to obtain the projection information from all angles to reconstruct the image” [0008] (i.e. it includes a computer platform), under broadest reasonable interpretation, an energy and location signing line can be present to connect the detector to the computer platform, such that the energy and location of the photon arrival is taken into account when computing the geometrical intersection to position the emission source. 
In regard to the time coincidence software module being configured to determine, with the time window, whether a plurality of single-gamma photon events detected by the detectors constitute a multiple-gamma photon coincidence event, Chuang discloses “slot detector can independently record the time, energy and location of the photon arrivals, and compare the arrival time of two photons. If the arrival time is within a pre-defined duration, such as, 12 ns, the two photons are said to be detected synchronously” [0035]. The coincidence circuit constitutes a time coincidence software module and it is connected to the modular detectors. The slot detectors are a type of modular detector and since it can compare the arrival time of two photons, it can determine whether a plurality of single gamma photon events have occurred within a time window (i.e. a pre-defined duration) and communicate this information to the time coincidence software module. Since the “DuPECT system of the present 
In regard to the computer platform being configured to determine validity of the multiple-gamma photon coincidence event, Chuang discloses “the image can be updated when an event is detected. When the emission source of an event is known, the attenuation coefficient and the geometrical efficiency can be computed and directly updated on the image” [0014]. Since the image can be updated when an event is detected, under broadest reasonable interpretation, this update can only be made if the computer platform has determined that the multiple-gamma photon coincidence event is valid. 
In regard to determining a location where the decay of the radionuclide takes place according to non-parallel projection lines along which gamma photons are emitted, Chuang discloses in FIG. 1 that the photon signal P of isotope 22 can be detected by the modular detectors 11 and that the projection lines along which the gamma photons are emitted are non-parallel (i.e. they emanate from the isotope 22). Furthermore, Chuang discloses that the “Slot detector 11b detects the position of the emission source of the photon being on the plane defined by slot collimator 120 and the detected position of the photon” [0031]. Since the detectors can detect the decay of the radionuclide (i.e. the isotope 22) and the detector is part of the DuPECT system which includes a computer platform inherently, under broadest reasonable interpretation the location where the decay of the radionuclide takes place can be determined by the computer platform.
Chuang does not teach that the computer platform is further configured to “determine whether energies of the plurality of single-gamma photon events in the multiple-gamma photon coincidence 
Rousso teaches that the computer platform is further configured to “determine via calculating a point to which the sum of individual distances from the plurality of non-parallel projection lines is minimum” [0203, FIG. 3B]; and “obtain a distribution of the radionuclide in the subject according to the location where the decay of the radionuclide takes place” [0203].
In regard to the computer platform determining via calculating a point to which the sum of individual distances from the plurality of non-parallel projection lines is minimum, Rousso discloses “Imaging according to this concept is illustrated in FIG. 3B. The area of radioactive emission 110 is located in a two-dimensional coordinate system u; v, and includes two hot points 115” [0203]. In this case, the area of radioactive emission corresponds to the location where the decay of the radionuclide takes place and the two hot points represent the radionuclides. As shown in FIG. 3B, the two hot points 115 are depicted as having arrows emanating from them (i.e. non-parallel projection lines) in the direction of the radioactive-emission camera 122 which serves as the detector. Since the non-parallel projection lines can be determined (i.e. calculated) relative to the detector(s), each of the plurality of non-parallel projection lines would each be associated with a specific distance. Likewise, under broadest 
In regard to the computer platform obtaining a distribution of the radionuclide in the subject according to the location where the decay of the radionuclide takes place, Rousso discloses “Imaging according to this concept is illustrated in FIG. 3B. The area of radioactive emission 110 is located in a two-dimensional coordinate system u; v, and includes two hot points 115” [0203]. Since the two hot points (i.e. radionuclides) can be located in a two-dimensional coordinate system, the point (i.e. area) in which the decay of the radionuclide takes place can be recorded given that the distance from the point to each projection line is lower than or equal to the length threshold. In order for the hot points to be generated, the computer platform had to have obtained a distribution of the radionuclide in the subject. Should the distance from the point to each projection line not be lower than or equal to a length threshold (i.e. exceeds the length threshold), then this would indicate that the point is not in a position that corresponds to the location of the decaying radionuclide. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the limitations disclosed in Chuang with the method steps disclosed in Rousso in order to determine the location of the radionuclide within the subject. The method of Rousso requires that a radiopharmaceutical be injected into the subject. Without this injection, the method for detecting multiple-gamma photon coincidence events would not be able to be carried out. By enabling the computer program to determine whether the plurality of single gamma photon events constitute a multiple-gamma coincidence event, the processor can better determine how the radionuclide is decaying and thus calculate the projection lines that correspond to the position of the radionuclide within the subject. Once the position of the radionuclide has been determined the physician can utilize that information to diagnose the status of the patient. 

Lage teaches “to determine whether the multiple-gamma photon coincidence event has energy coincidence, if no, discard the multiple-gamma photon coincidence event, if yes, calculate a plurality of non-parallel projection lines where the decay of the radionuclide takes place according to position information of the plurality of single-gamma photon events” [0011, 0010]; […] “wherein the imaging system comprises at least two detector assemblies, the at least two detector assemblies are arranged in such a manner that at least two detecting planes thereof are non-parallel to each other” [0007, 0014, FIG. 3E, FIG. 3D].
In regard to the computer platform being configured to determine whether energies of the plurality of single-gamma photon events in the multiple-gamma photon coincidence event each are within a corresponding preset energy window to determine whether the multiple-gamma photon coincidence event has energy coincidence, Lage discloses “In particular, FIG. 3A illustrates a scatter event where one of the photons from an annihilation event (photon A) interacts by photoelectric effect depositing energy in a detector within the acceptance energy window of the scanner, and the other photon (photon B) interacts by Compton scatter in another detector, where it deposits some of its energy, with the scattered photon (photon C) escaping from the detector ring. Consequently, the scanner will process such an event as a prompt coincidence and will accept of disregard the event depending on the energy of photon B. More specifically, if the energy of photon B is within the scanner’s 
In regard to the imaging system comprises at least two detector assemblies, the at least two detector assemblies are arranged in such a manner that at least two detecting planes thereof are non-parallel to each other, Lage discloses “PET scanners and system usually consist of a ring 100 of block detectors 102 for detecting emitted photons, typically in circular, such as the array shown in FIG. 1, or in hexagonal or octagonal arrays. Block detectors 102 typically include a piece of scintillator material that converts the energy deposited by gamma rays into visible light” [0007]. Therefore, multiple detector assemblies (i.e. block detectors) can be included within the imaging system. In regard to the at least two detector assemblies being arranged in such a manner that at least two detecting planes thereof are non-parallel to each other, Lage discloses “FIG. 3E illustrates an example positron-gamma MD event that may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Chuang and Rousso so as to include the energy coincidence and the at least two detectors arranged so they are non-parallel as disclosed in Lage in order to allow the system to determine whether the multiple gamma photons are acquired within a time window and energy window. According to Lage, true coincidence occurs when the two or more photons arrive within a time window and an energy window of the system. When the photons are within these windows, then the detector assemblies can determine that a multiple-gamma photon event has occurred and this can determine the distribution of the radionuclide in the image. Combining the prior art elements according to known techniques would yield the predictable result of determining the multiple-gamma photon events occur within preset time and energy windows.
The combination of Chuang and Rousso and Lage does not teach that the computer platform is further configured to “determine whether a distance from the point to each projection line is lower than or equal to a preset length threshold, to determine whether the multiple-gamma photon coincidence 
Matthews teaches to “to determine whether a distance from the point to each projection line is lower than or equal to a preset length threshold, to determine whether the multiple-gamma photon coincidence event has spatial coincidence, if yes, record the point as a location where the decay of the radionuclide takes place, if no, discard the multiple-gamma photon coincidence event, wherein the spatial coincidence comprises determining a correct combination of projection lines from multiple combinations of the projection lines according to a location signaling line and the preset length threshold so as to determine the location where the decay of the radionuclide takes place” [Column 8, Lines 46-61; Column 7, Lines 25-34].
In regard to the computer platform being configured to determine whether a distance from the point to each projection line is lower than or equal to a preset length threshold, to determine whether the multiple-gamma photon coincidence event has spatial coincidence, if yes, record the point as a location where the decay of the radionuclide takes place, if no, discard the multiple-gamma photon coincidence event, Matthews discloses “Finally, if the location of the point source is known or can be estimated, LOR’s (i.e. lines of response) with a closest approach greater than a preselected threshold are discarded as being likely randoms or other noise events. A threshold distance of 10 mm is preferred. In the case of the first figure of merit wherein the distance or distance squared between the LOR and a spatial point is calculated, the threshold is preferably reduced during minimization process as the estimated location of the point source becomes more precise” [Column 8, Lines 46-61]. Therefore, since the location of the point source is known or can be estimated, under broadest reasonable interpretation 
In regard to the spatial coincidence comprises determining a correct combination of projection lines from multiple combinations of the projection lines according to a location signaling line and the preset length threshold so as to determine the location where the decay of the radionuclide takes place, Matthews discloses “In the iterative minimization method, a figure of merit is minimized. The figure of merit is selected to provide a measure of how closely the LOR’s come to passing through a single point in space corresponding to the point radiation source. Alternatively, the closest approach of the LOR’s to one another defines a presumed source region, and the figure of merit would then preferably define the size of this source region, which as the minimization reduces the figure of merit would effectively reduce the source region toward a point” [Column 7, Lines 25-34]. In this case, since the figure of merit can be selected to provide a measure of how closely the LOR’s come to passing through a single point corresponding to the point radiation source (i.e. the location where the decay of the radionuclide takes place) or can effectively reduce the source region toward a point through minimization, under broadest reasonable interpretation, the figure of merit can be used to determine a correct combination of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Chuang, Rousso and Lage so as to include determining whether a distance from the point to each projection line is lower than or equal to a preset length threshold to determine whether the multiple-gamma photon coincidence event has spatial coincidence as disclosed in Matthews in order to precisely determine the point at which the decay of the radionuclide takes place. By utilizing the minimization process of Matthews the size of the threshold distance can be reduces so that the location of the point source becomes more precise. This would allow the physician to determine where the radionuclide is located within the body more easily. Combining the prior art elements according to known techniques would yield the predictable result of determining the location of the radionuclide within the body.
In regard to claims 4 and 5, Chuang teaches “a time window for a time coincidence software module” [0027, 0035], “(3) determining, with the time coincidence software module, whether a plurality of single-gamma photon events detected by the detectors are within the time window, to determine whether the multiple-gamma photon coincidence event has time coincidence,Page 5 of 12 U.S. Appl. No. UNKNOWN (Based on PCT/CN2017/085404) Attorney Docket No.: PIOE3171273PUSPreliminary Amendmentif yes, determining the plurality of single-gamma photon events detected by the detectors constitute the multiple-gamma photon coincidence event” [0035], “Page 6 of 12U.S. Appl. No. UNKNOWN (Based on PCT/CN2017/085404) Attorney Docket No.: PIOE3171273PUSPreliminary Amendmentwherein gamma photons are cascade-emitted” [0031].
In regard to a time window for the time coincidence software module, Chuang discloses “DuPECT system 10 of the present invention includes a plurality of modular detectors 11 connected to a coincidence circuit 20” [0027]. Furthermore, Chuang discloses that the “SPECT and slot detector can independently record the time, energy and location of the photon arrivals, and compare the arrival time 
In regard to determining whether a plurality of single-gamma photon events detected by the detectors are within the time window,Page 5 of 12 and thereforeU.S. Appl. No. UNKNOWN (Based on PCT/CN2017/085404) Attorney Docket No.: PIOE3171273PUSPreliminary Amendmentand constitute the multiple-gamma photon coincidence event, Chuang discloses that the “SPECT and slot detector can independently record the time, energy and location of the photon arrivals, and compare the arrival time of two photons. If the arrival time is within a pre-defined duration, such as, 12 ns, the two photons are said to be detected synchronously” [0035]. When the two photons are detected within the time window (i.e. the pre-defined duration) they are detected synchronously. This synchronous detection of the photons, under broadest reasonable interpretation constitutes a multiple-gamma photon coincidence event.
In regard to the gamma photons being cascade-emitted, Chuang discloses “Slot detector 11b detects the position of the emission source of the photon being on the plane defined by slot collimator 120 and the detected position of the photon” [0031]. In order for the slot detector to have detected the position of the photon, under broadest reasonable interpretation, the gamma photon had to have been cascade-emitted by the radionuclide that is experiencing decay. 
Chuang does not teach “An imaging method based on multiple-gamma photon coincidence events comprising:” (Claim 4); “A device, comprising: a processor; a memory; and a procedure, stored in the memory, and when executed by the processor, causing the processor to perform an imaging method based on multiple-gamma photon coincidence events comprising:” (Claim 5); “(1) starting the imaging system, injecting radiopharmaceutical labeled with a radionuclide to a subject to be imaged, and setting 
Rousso teaches “An imaging method based on multiple-gamma photon coincidence events comprising:” [Claim 25, 0039]; “A device, comprising: a processor; a memory; and a procedure, stored in the memory, and when executed by the processor, causing the processor to perform an imaging method based on multiple-gamma photon coincidence events comprising:” [1702, 1072]; “(1) starting the imaging system, injecting radiopharmaceutical labeled with a radionuclide to a subject to be imaged, and setting an acquisition time for the imaging system” [0032, 0009, 0909, 0935]; “a plurality of energy windows for detectors according to the radionuclide” [0031, 0033]; (2) determining, with a computer platform, whether an imaging process is completed according to the acquisition time, if yes, executing step (5), if no, executing step (3)” [0956, 1072, 1034]; “determining via calculating a point to which the sum of individual distances from the plurality of non-parallel projection lines is minimum” [1483, 1487, 
In regard to an imaging method, Rousso discloses “A method of radioactive imaging comprising: providing a conformable radiation camera that includes a plurality of detector modules mounted on a support, wherein the detector modules are varyingly configurable relative to each other […]” [Claim 25]. Since the method requires a plurality of detector modules and “present invention can thus reach the sensitivity necessary to detect substantially more than one photon from every 100 emitted” [0039], under broadest reasonable interpretation this method can be used to detect multiple-gamma photon coincidence events. 
In regard to a device comprising a processor, memory and a procedure stored in the memory, Rousso discloses “in accordance with an exemplary embodiment of the invention, apparatus for carrying out the methods described herein, comprising circuitry for said building” [1702]. Since the apparatus (i.e. device) comprises circuitry for said building, under broadest reasonable interpretation it contains a processor. Furthermore, Rousso discloses “The above described methods may each be embodied as a computer program stored on a computer-readable storage medium. In the preferred embodiment, computer-readable storage medium contains a set of instructions for defining views for radioactive-emission measurements of the body structure” [1072]. In order to store the computer program on a computer-readable storage medium the device must contain a memory. Thus, since the apparatus can carry out the radioactive imaging method stored on a computer readable medium and contains circuitry (i.e. a processor) for carrying out the method, under broadest reasonable interpretation the device comprises a processor, memory and procedure with which multiple-gamma photon coincidence events can be detected.
In regard to starting the imaging system, Rousso discloses “In a further exemplary embodiment, substantially all detectors are able to simultaneously image the region of interest containing the point 
In regard to injecting radiopharmaceutical labeled with a radionuclide to a subject to be imaged, Rousso discloses “Radionuclide imaging aims at obtaining an image of a radioactively labeled substance, that is, a radiopharmaceutical, within the body, following administration, generally, by injection [0009]. In order to view a structure with the radioactive imaging method, a radiopharmaceutical (i.e. radionuclide) had to have been injected into the body prior to imaging. Therefore, the radioactive imaging method disclosed by Rousso inherently requires the injection of the radiopharmaceutical.
In regard to setting an acquisition time for the imaging system, Rousso discloses “For the camera of the present invention, a center of viewing was at a distance of 150 mm from the collimators’ distal end with respect to an operator. […] A total of 13.5 million photon counts were taken. Acquisition time was 49 seconds [0908]. Additionally, Rousso discloses that “An acquisition time of 1.25 minutes was used for the camera of the present invention, and an acquisition time of 12.5 minutes was used for the conventional camera” [0935]. Since the acquisition time for the camera of the present invention (i.e. imager) can be 49 seconds or 12.5 minutes, under broadest reasonable interpretation, the acquisition time for the imaging system can be set at the discretion of the user.
In regard to setting a plurality of energy windows for detectors according to the radionuclide, Rousso discloses “When located in the center of the imaged area (about 150 mm from the detectors), while the energy window for acquisition was about 5%, and the detectors were sweeping a wide angular range” [0031] and “It is known to the skilled in the art that further opening the energy window of the detector to about 15%, enables acquisition of about one out of 250 photons of the photons emission in an experimental setting similar to the previous example” [0033]. Since the energy window can be modulated between 5% and 15% to increase the sensitivity of the photon detection, under broadest 
In regard to determining, with a computer platform, whether an imaging process is completed according to the acquisition time, Rousso discloses “The total net acquisition time for each point was 120 seconds and the typical count rate for, most points (with the exception of positions that could not be viewed by all columns due to mechanical limitations), and the collected number of photons was substantially 7-8 million counts for most positions fully viewed, yielding a sensitivity of 1 photon out of 1500 emitted in the energy window of 5%” [0956]. Since a collected number of photons can be viewed as a result of being acquired during the net acquisition time, the image process had to have been completed in order to determine the sensitivity. In regard to the computer platform (i.e. program), Rousso discloses “The above described methods may each be embodied as a computer program stored on a computer-readable storage medium” [1072]. Thus the computer program, under broadest reasonable interpretation can be configured to function in accordance with the acquisition time required to perform the method. In regard to the imaging process, Rousso discloses “In step 520 a decision is made whether to continue with further measurements. If yes, in step 530 further views are defined based on the analysis. Subsequent iterations continue until the decision to end the emission measurement process. After the first iteration, the analysis performed at a given stage may include consideration of all or on part of the measurements performed during one or more previous iterations, in addition to the new measurements” [1034]. The act of deciding whether to perform further measurements, under broadest reasonable interpretation constitutes an imaging process that can be completed if the decision to collect further measurements is no.
In regard to determining via calculating a point to which the sum of individual distances from the plurality of non-parallel projection lines is minimum, Rousso discloses “Imaging according to this concept is illustrated in FIG. 3B. The area of radioactive emission 110 is located in a two-dimensional 
In regard to obtaining a distribution of the radionuclide in the subject according to the location where the decay of the radionuclide takes place, Rousso discloses “Imaging according to this concept is illustrated in FIG. 3B. The area of radioactive emission 110 is located in a two-dimensional coordinate system u; v, and includes two hot points 115” [0203]. Since the two hot points (i.e. radionuclides) can be located in a two-dimensional coordinate system, the point (i.e. area) in which the decay of the radionuclide takes place can be recorded given that the distance from the point to each projection line is lower than or equal to the length threshold. In order for the hot points to be generated, the computer platform had to have obtained a distribution of the radionuclide in the subject. Should the distance from the point to each projection line not be lower than or equal to a length threshold (i.e. exceeds the length threshold), then this would indicate that the point is not in a position that corresponds to the location of the decaying radionuclide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the limitations disclosed in Chuang with the method steps disclosed in Rousso in order to determine the location of the radionuclide within the subject. The method of 
The combination of Chuang and Rousso does not teach “(4) determining, with the computer platform, whether energies of the plurality of single-gamma photon events in the multiple-gamma photon coincidence event each are within a corresponding energy window, according to energy information of the plurality of single-gamma photon events output by the detectors; if no, discarding the multiple-gamma photon coincidence event, if yes, calculating a plurality of non-parallel projection lines where the decay of the radionuclide takes place according to position information of the plurality of single-gamma photon events output by the detectors”, […] “wherein the detectors comprise at least two detector assemblies, the at least two detector assemblies are arranged in such a manner that at least two detecting planes thereof are non-parallel to each other”.
Lage teaches “(4) determining, with the computer platform, whether energies of the plurality of single-gamma photon events in the multiple-gamma photon coincidence event each are within a corresponding energy window, according to energy information of the plurality of single-gamma photon events output by the detectors; if no, discarding the multiple-gamma photon coincidence event, if yes, calculating a plurality of non-parallel projection lines where the decay of the radionuclide takes place according to position information of the plurality of single-gamma photon events output by the detectors” [0011, 0010], […] “wherein the detectors comprise at least two detector assemblies, the at 
In regard to determining whether energies of the plurality of single-gamma photon events in the multiple-gamma photon coincidence event each are within a corresponding preset energy window to determine whether the multiple-gamma photon coincidence event has energy coincidence, Lage discloses “In particular, FIG. 3A illustrates a scatter event where one of the photons from an annihilation event (photon A) interacts by photoelectric effect depositing energy in a detector within the acceptance energy window of the scanner, and the other photon (photon B) interacts by Compton scatter in another detector, where it deposits some of its energy, with the scattered photon (photon C) escaping from the detector ring. Consequently, the scanner will process such an event as a prompt coincidence and will accept of disregard the event depending on the energy of photon B. More specifically, if the energy of photon B is within the scanner’s energy acceptance window, it will be labelled as a true coincidence event and accepted. If the energy of photon B is not within the energy acceptance window, it will be labeled as a scatter coincidence event and discarded” [0011]. Thus, a scatter event can occur in which multiple photons (i.e. photons A, B, and C) can be detected. Furthermore, Lage discloses “True coincidences occur when two photons 200 and 202 produced from the same positron annihilation 204 are detected within the time and energy windows of the system as shown in FIG. 2A” [0010]. In this case, when the energy of photon B is within the energy acceptance window, the scatter event is labelled as a true coincidence event and can be accepted. True coincidence events, in this case occur when the photons are detected within the time and energy windows of the system. This determination had to have been made by a computer platform. Since the scatter event can be accepted when photon B is within the energy acceptance window, under broadest reasonable interpretation, the computer platform can calculate a plurality of non-parallel projection lines where the decay of the radionuclide takes place according to position information of the plurality of single-gamma photon events. 
In regard to the detectors comprising at least two detector assemblies, the at least two detector assemblies are arranged in such a manner that at least two detecting planes thereof are non-parallel to each other, Lage discloses “PET scanners and system usually consist of a ring 100 of block detectors 102 for detecting emitted photons, typically in circular, such as the array shown in FIG. 1, or in hexagonal or octagonal arrays. Block detectors 102 typically include a piece of scintillator material that converts the energy deposited by gamma rays into visible light” [0007]. Therefore, multiple detector assemblies (i.e. block detectors) can be included within the imaging system. In regard to the at least two detector assemblies being arranged in such a manner that at least two detecting planes thereof are non-parallel to each other, Lage discloses “FIG. 3E illustrates an example positron-gamma MD event that may occur when using a positron-gamma emitter with a state-of-the-art PET scanner. In this example, a photon A, photon B, and prompt gamma ray C are generated from an annihilation. If the energy of prompt gamma ray C is within the energy acceptance window of the scanner, the event may be processed similar to the random MD events described above with respect to FIGS. 3C and 3D, where a line of response is selected as a function of the timing resolution and/or energy resolution of the scanner. If the energy of prompt gamma ray C is over or under the energy acceptance window of the scanner, the scanner may treat the event as a true coincidence and select the appropriate line of response (that it, line A-B) using suitable criteria” [0014]. Therefore, multiple photons can be detected by the scanner and can determine is the energy of the prompt gamma ray is within the energy acceptance window or not. As shown in the FIG. 3D, the detectors 102 are arranged such that they are not arranged in parallel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Chuang and Rousso so as to include the time 
The combination of Chuang, Rousso and Lage does not teach “the number of the non-parallel projection lines is greater than or equal to 2 but not more than the number of the gamma photons cascade-emitted by the radionuclide in each decay”, “determining whether a distance from the point to each projection line is lower than or equal to the length threshold, if yes, recording the point as a location where the decay of the radionuclide takes place, if no, discarding the multiple-gamma photon coincidence event and executing step (2), wherein the spatial coincidence comprises determining a correct combination of projection lines from multiple combinations of the projection lines according to a location signaling line and the preset length threshold so as to determine the location where the decay of the radionuclide takes place”.
Matthews teaches “the number of the non-parallel projection lines is greater than or equal to 2 but not more than the number of the gamma photons cascade-emitted by the radionuclide in each decay” [Column 5, Lines 52-65; FIG. 2A], “determining whether a distance from the point to each projection line is lower than or equal to the length threshold, if yes, recording the point as a location where the decay of the radionuclide takes place, if no, discarding the multiple-gamma photon coincidence event and executing step (2), wherein the spatial coincidence comprises determining a correct combination of projection lines from multiple combinations of the projection lines according to a 
In regard to the number of the non-parallel projection lines being greater than or equal to 2, but no more than the number of gamma photons cascade emitted by the radionuclide in each decay, Matthews discloses “FIG. 2A shows an ideal, perfectly aligned three-head gamma-PET system measuring an ideal point radiation source 18. Three representative lines of response (LOR) 50, 52, 54 are shown, corresponding to three positron-electron annihilation events in the point radiation source 18. […] Because LOR’s 50, 52, and 54 originate from the point radiation source 18, in a perfectly aligned system the three LOR’s intersect at a point corresponding to exactly the spatial location of the point radiation source 18” [Column 5, Lines 52-65]. As shown in FIG. 2A these LOR’s are non-parallel to each other. In this case, since the lines of response (LOR’s) originate from the point radiation source and can correspond to three positron-electron annihilation events, under broadest reasonable interpretation, these LOR’s constitute non-parallel projection lines that are greater than or equal to 2 (i.e. 3 lines) but no more than the number of gamma photons cascade emitted by the radionuclide in each decay.
In regard to the computer platform being configured to determine whether a distance from the point to each projection line is lower than or equal to a preset length threshold, to determine whether the multiple-gamma photon coincidence event has spatial coincidence, if yes, record the point as a location where the decay of the radionuclide takes place, if no, discard the multiple-gamma photon coincidence event, Matthews discloses “Finally, if the location of the point source is known or can be estimated, LOR’s (i.e. lines of response) with a closest approach greater than a preselected threshold are discarded as being likely randoms or other noise events. A threshold distance of 10 mm is preferred. In the case of the first figure of merit wherein the distance or distance squared between the LOR and a spatial point is calculated, the threshold is preferably reduced during minimization process as the estimated location of the point source becomes more precise” [Column 8, Lines 46-61]. Therefore, since 
In regard to the spatial coincidence comprising determining a correct combination of projection lines from multiple combinations of the projection lines according to a location signaling line and the preset length threshold so as to determine the location where the decay of the radionuclide takes place, Matthews discloses “In the iterative minimization method, a figure of merit is minimized. The figure of merit is selected to provide a measure of how closely the LOR’s come to passing through a single point in space corresponding to the point radiation source. Alternatively, the closest approach of the LOR’s to one another defines a presumed source region, and the figure of merit would then preferably define the size of this source region, which as the minimization reduces the figure of merit would effectively reduce the source region toward a point” [Column 7, Lines 25-34]. In this case, since the figure of merit can be selected to provide a measure of how closely the LOR’s come to passing through a single point corresponding to the point radiation source (i.e. the location where the decay of the radionuclide takes place) or can effectively reduce the source region toward a point through minimization, under broadest 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Chuang, Rousso and Lage so as to include determining whether a distance from the point to each projection line is lower than or equal to a preset length threshold to determine whether the multiple-gamma photon coincidence event has spatial coincidence as disclosed in Matthews in order to precisely determine the point at which the decay of the radionuclide takes place. By utilizing the minimization process of Matthews the size of the threshold distance can be reduces so that the location of the point source becomes more precise. This would allow the physician to determine where the radionuclide is located within the body more easily. Combining the prior art elements according to known techniques would yield the predictable result of determining the location of the radionuclide within the body. 
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chuang. Likewise, Chuang teaches “The imaging system according to claim 1, wherein the time coincidence software module is further configured to determine whether the plurality of single-gamma photon events detected by the detectors are within the time window, if yes, determine that the plurality of single-gamma photon events detected by the detectors constitute the multiple-gamma photon coincidence event” [0027, 0035].
In regard to the time coincidence software module, Chuang discloses “DuPECT system 10 of the present invention includes a plurality of modular detectors 11 connected to a coincidence circuit 20” [0027].  The coincidence circuit constitutes a time coincidence software module. Additionally, Chuang 
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. Furthermore, Chuang teaches “The imaging system according to claim 1, wherein the collimator comprises a pinhole collimator, a convergent collimator or a divergent collimator” [0007].
In regard to the collimator, Chuang discloses “Two types of collimators can be used. One is the slot collimator and the other type is the hole collimator. The hole collimator further includes parallel collimator, pinhole collimator or converging collimator” [0007]. Therefore a pinhole collimator or a converging collimator can be used within the DuPECT system.
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chuang. Likewise, Chuang teaches “The imaging system according to claim 1, wherein the time window is determined according to the radionuclide” [0029]. 
In regard to the time window being determined according to the radionuclide, Chuang discloses “For example, isotope 111In emits two gamma rays Eγ1, Eγ2 with energy 171 keV and 245 keV, 111In is 2.83 days, thus the time window during which the detection of the decay is determined would have to correspond to the specific type of radionuclide used in order to be able to detect the photons emitted during the decay process. 
In regard to claim 12, to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chuang. Likewise, Chuang teaches “The imaging system according to claim 11, wherein the time window is within hundreds of nanoseconds” [0035].
In regard to the time window, Chuang discloses that the “SPECT and slot detector can independently record the time, energy and location of the photon arrivals, and compare the arrival time of two photons. If the arrival time is within a pre-defined duration, such as, 12 ns, the two photons are said to be detected synchronously” [0035]. In this case the arrival time being pre-defined duration, under broadest reasonable interpretation constitutes a time window during which photons emitted by the radionuclide are detected. Additionally, since this predefined duration can be of a time period such as 12 ns, the time window is within hundreds of nanoseconds. 
In regard to claim 13, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chuang. Likewise, Chuang teaches “The imaging system according to claim 2, wherein the more than two detector assemblies are arranged in circular, square or polygonal manner” [0027, 0036, FIG. 9, FIG. 10].
In regard to the two detector assemblies being arranged in a circular, square or polygonal manner, Chuang discloses “DuPECT system 10 of the present invention includes a plurality of modular detectors 11 connected to a coincidence circuit 20” [0027]. These modular detectors constitute a detector assembly since they can include “a collimator to define the trajectory of the incident photon” [0027]. Additionally, Chuang discloses that the “Modular detectors 11 can be arranged around object 21 
In regard to claim 14, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chuang. Likewise, Chuang teaches “The imaging system according to claim 3, wherein the radionuclide comprises indium 111, sodium 22, iodine 131, thallium 201, rubidium 82 or yttrium 90” [0029].
In regard to the radionuclide, Chuang discloses “FIG. 3 shows a schematic view of two isotopes used in DuPECT system according to the present invention. As shown in FIG. 3, some isotope, such as, 111In, 125I, can emit at least two photons during decay. For example, isotope 111In emits two gamma rays Eγ1, Eγ2 with energy 171 keV and 245 keV, respectively, during the electronic capture (EC) decay, as shown in FIG. 3” [0029]. Therefore, the radionuclide can comprise indium 111.
In regard to claim 15, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chuang. Likewise, Chuang teaches “The imaging system according to claim 14, wherein the radionuclide is indium 111” [0029].
111In, 125I, can emit at least two photons during decay. For example, isotope 111In emits two gamma rays Eγ1, Eγ2 with energy 171 keV and 245 keV, respectively, during the electronic capture (EC) decay, as shown in FIG. 3” [0029]. Therefore, the radionuclide utilized within the DuPECT system is indium 111.
In regard to claim 16, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chuang. Likewise, Chuang teaches “wherein the time window is determined according to the radionuclide” [0029]. 
In regard to the time window being determined according to the radionuclide, Chuang discloses “For example, isotope 111In emits two gamma rays Eγ1, Eγ2 with energy 171 keV and 245 keV, respectively, during the electronic capture (EC) decay, as shown in FIG. 3” [0029]. As shown in FIG. 3, the half-life of 111In is 2.83 days, thus the time window during which the detection of the decay is determined would have to correspond to the specific type of radionuclide used in order to be able to detect the photons emitted during the decay process. 
In regard to claim 17, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chuang. Likewise, Chuang teaches “wherein the time window is within hundreds of nanoseconds” [0035].
In regard to the time window, Chuang discloses that the “SPECT and slot detector can independently record the time, energy and location of the photon arrivals, and compare the arrival time of two photons. If the arrival time is within a pre-defined duration, such as, 12 ns, the two photons are said to be detected synchronously” [0035]. In this case the arrival time being pre-defined duration, under broadest reasonable interpretation constitutes a time window during which photons emitted by the radionuclide are detected. Additionally, since this predefined duration can be of a time period such as 12 ns, the time window is within hundreds of nanoseconds.
In regard to claim 18, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chuang. Likewise, Chuang teaches “wherein the radionuclide is capable of generating at least two gamma photons in a cascade manner in each decay” [0029, FIG. 3]. 
In regard to the radionuclide being capable of generating at least two gamma photons, Chuang discloses “As shown in FIG. 3, some isotope, such as, 111In, 125I, can emit at least two photons during decay. For example, isotope 111In emits two gamma rays Eγ1, Eγ2 with energy 171 keV and 245 keV, respectively, during the electronic capture (EC) decay, as shown in FIG. 3” [0029]. Within Fig. 3 the cascade manner of decay from 111In to 111Cd is depicted. Since the isotope 111In can emit two gamma rays during decay, under broadest reasonable interpretation the isotope 111In represents a radionuclide that is capable of generating at least two gamma photons in a cascade manner in each decay.
In regard to claim 19, due to its dependence on claim 18, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chuang. Likewise, Chuang teaches “wherein the radionuclide comprises indium 111, sodium 22, iodine 131, thallium 201, rubidium 82 or yttrium 90” [0029].
In regard to the radionuclide, Chuang discloses “FIG. 3 shows a schematic view of two isotopes used in DuPECT system according to the present invention. As shown in FIG. 3, some isotope, such as, 111In, 125I, can emit at least two photons during decay. For example, isotope 111In emits two gamma rays Eγ1, Eγ2 with energy 171 keV and 245 keV, respectively, during the electronic capture (EC) decay, as shown in FIG. 3” [0029]. Therefore, the radionuclide can comprise indium 111.
In regard to claim 20, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chuang. Likewise, Chuang teaches “The imaging system according to claim 14, wherein the radionuclide is indium 111” [0029].
111In, 125I, can emit at least two photons during decay. For example, isotope 111In emits two gamma rays Eγ1, Eγ2 with energy 171 keV and 245 keV, respectively, during the electronic capture (EC) decay, as shown in FIG. 3” [0029]. Therefore, the radionuclide utilized within the DuPECT system is indium 111.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. US 20100294941 A1 “Chuang”, Rousso et al. US 20140163368 A1 "Rousso", Lage et al. US 20160131774 A1 “Lage” and Matthews et al. US 6727502 B1 “Matthews” as applied to claims 1, 4-5, 7, 10-20, and in further view of Maor US 5811813 A “Maor”.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Chuang, Rousso, Lage and Matthews does not teach “wherein at least two detecting planes of the at least two detector assemblies are perpendicular”.
Maor teaches “wherein at least two detecting planes of the at least two detector assemblies are perpendicular” [Column 3, Lines 22-25; FIG. 1; Column 4, Lines 35-37; Column 4, Lines 5-7].
In regard to the at least two detecting planes of the at least two detector assemblies being perpendicular, Maor discloses “FIG. 1 shows a modified L-shaped gamma camera at 11 comprised of two gamma cameras 12 and 13. The L-shaped gamma camera arrangement is ideally suited for cardiac imaging” [Column 3, Lines 22-25]. As seen in FIG. 1, the gamma cameras 12 and 13 form an L shape which can be rotated around the patient 22 as shown by the arrow 24. In this case, the two gamma cameras constitute at least two detector assemblies. Furthermore, since the two gamma cameras are oriented perpendicular to each other, under broadest reasonable interpretation, the at least two detecting planes of the at least two detector assemblies would have to be perpendicular to one another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Chuang, Rousso and Lage so as to include the at 
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chuang. Likewise, Chuang teaches “The imaging system according to claim 2, wherein the radionuclide is capable of generating at least two gamma photons in a cascade manner in each decay” [0029, FIG. 3].
In regard to the radionuclide being capable of generating at least two gamma photons, Chuang discloses “As shown in FIG. 3, some isotope, such as, 111In, 125I, can emit at least two photons during decay. For example, isotope 111In emits two gamma rays Eγ1, Eγ2 with energy 171 keV and 245 keV, respectively, during the electronic capture (EC) decay, as shown in FIG. 3” [0029]. Within Fig. 3 the cascade manner of decay from 111In to 111Cd is depicted. Since the isotope 111In can emit two gamma rays during decay, under broadest reasonable interpretation the isotope 111In represents a radionuclide that is capable of generating at least two gamma photons in a cascade manner in each decay. 
Response to Arguments
Applicant's arguments, see Remarks pages 11-17 filed 03/10/2021 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive given the amendments to the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mu US 9395449 B2 “Mu”;
Zaugg US 20070002307 A1 “Zaugg”.
Mu is pertinent to the applicant’s disclosure because it includes detectors arranged around a detected object that can be used for collecting gamma photons from positron annihilation events.
Zaugg is pertinent to the applicant’s disclosure because it discloses “The detection may include detecting using a biphoton sensitive material. The correlation may include spatial coincidence between the at least some photons in the reflected portion and the at least some photons in the second portion” [0018].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793